UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-1838


RENEE O. ATKINSON-BUSH, On behalf of herself and all others
similarly situated,

                Plaintiff - Appellant,

          v.

BALTIMORE WASHINGTON MEDICAL CENTER, INC.,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Benson Everett Legg, Senior District
Judge. (8:10-cv-02350-BEL)


Submitted:   October 30, 2014              Decided:   November 7, 2014


Before SHEDD and    AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Scott A. Conwell, CONWELL LAW, LLC, Crofton, Maryland, for
Appellant.    Kathryn W. Sullivan, Associate Counsel, Office of
the General Counsel, UNIVERSITY OF MARYLAND MEDICAL SYSTEM,
Baltimore, Maryland; Peter E. Keith, Brian T. Tucker, Steven G.
Metzger, GALLAGHER EVELIUS & JONES, LLP, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Renee    O.   Atkinson-Bush      appeals      the   district    court’s

order dismissing this action and denying her motion to file an

amended   complaint.         We    have   reviewed    the    record    and    find    no

reversible error.           Accordingly, we affirm for the reasons stated

by the district court.               Atkinson-Bush v. Baltimore Washington

Med.   Ctr.    Inc.,    No.       8:10-cv-02350-BEL    (D.    Md.     filed   May    25,

2011, entered May 26, 2011).                We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                              AFFIRMED




                                           2